department of the treasury tax_exempt_and_government_entities_division release number release date legend internal_revenue_service te_ge eo examination fulton street room brooklyn ny uil org organization name xx date address address org address date date taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia december 20xx dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to march 20xx because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with sec_6033 and revrul_59_95 we have determined that the organization has not established that it is observing the conditions required for continuation of exempt status we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective march 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the gi day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service telephone number we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations enclosure publication form 886-a rev january 19xx schedule number or exhibit explanations of items tax identification_number year period ended 20x x02 org legend org organization name thru co-4 xx date companies xyz state cfo cfo cco-1 issue whether the tax-exempt status of an organization exempt under sec_501 as a c which operates a co-1 whose mission is to promote and guide the health social educational and character of the members of the club should be revoked facts the org - co-1 was chartered under resolution 01-xx by the org on january 19xx its charter was signed and accepted on april 19xx the organization was incorporated under the laws of xyz as a non-profit corporation on november 19xx in its advance_ruling letter dated january 20xx the organization was held to be exempt from federal_income_tax as an sec_501 with an advance_ruling foundation status under sec_509 - b a vi indicating that contributions to the organization are tax deductible and the organization is primarily supported by contributions gifts and grants from the general_public the organization’s primary purpose as stated in its application_for exemption form is to operate a co-1 at the co-2 to augment and support current after school efforts the organization intended to organize activities under the following categories o o o o o o o sports recreation hiking basketball volleyball track field etc camp programs summer leadership camps drug education camps etc community youth service youth would identify and implement activities within the six villages such as litter control upgrading facilities etc mentoring training efforts based at the middle school and in the six villages drop-in center all six villages have recreation centers and serve as safe havens and the focal points for after school events for the entire village jobs career planning career fairs for the community tribal jtpa program assists with training resume preparation school to work projects were planned support programs for teen parents a task force of teen parents coordinates all the activities parent discussions in schools that discuss safe sex and abstinence etc student support services teen court is being developed in-school suspension at the co- under the technical requirements section of its application_for exemption the organization indicated it’s directors serve as members of the governing body by reason of being a public all the directors are appointed by the tribal official and or appointment by a public official council of the org a federally recognized co-4 in addition the organization is responsive to the org tribal government as such the organization will report to the tribal council and the department of education will provide accounting services for the organization form 886-a 1-19xx catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items tax identification_number year period ended form 886-a rev january 19xx org 20xx02 co-4s co-4 was contacted in june to advise that an examination of the organization would be conducted discussion between the organization and the co-4 representative indicated that the organization’s co-1 was no longer in existence it ceased operations in october 20xx and as such there is no need for an examination of the organization as such a letter was sent to the organization on june 20xx indicating that in order to properly terminate the organization that documents entailing the dissolution of the organization would need to be provided cfo the organization’s cfo contacted the examiner to discuss the dissolution of the organization however no additional documentation was submitted to the irs through attempts to contact the organization through co-4 and telephone a follow-up letter was sent to the organization on january 20xx no response was received by the required due_date as such co-4 was notified and through additional interaction telephone calls were held between the organization and the examiner however no additional information was provided to the examiner a final letter was sent to the organization on april 20xx requesting that additional information be provided to properly dissolve the organization no additional has been received by the examiner the organization has failed to file information returns to the service since its inception in 20xx in addition the organization did not file a final return when it dissolved itself in 20xx law irc see c allows for the exemption from federal_income_tax an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_1_501_c_3_-1 provides in general in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides form 886-a 1-19xx catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a ee soil eas schedule number or exhibit explanations of items org tax identification_number year period ended 20xx02 that the operational_test is not satisfied where any parts of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private rather than public interest sec_1_501_c_3_-1 provides that an organization is nor organized or operated exclusively for one or more of the purposes specified in sec_501 unless it serves a public rather than a private interest sec_1_501_c_3_-1 provides in general an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides form 886-a 1-19xx catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a aa schedule number or exhibit explanations of items org tax identification_number year period ended 20xx02 that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status governments position contact with the organization has been attempted multiple times each attempt to contact the organization has not persuaded the organization or its tribal government to provide the necessary documents needed in the determination of the organization’s continued exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the organization has not filed a return since its inception and request to provide information to substantiate the organization’s ongoing exempt status have largely gone ignored taxpayer’s position the taxpayer does not currently have a stated position conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective march 20xx form 886-a 1-19xx catalog number 20810w page publish no irs gov department of the treasury-internal revenue service internal_revenue_service department of the treasury tax exempt government entities division speer blvd suite denver colorado taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha ramirez director e o examination enclosures publication publication report of examination letter rev catalog number 34809f
